Citation Nr: 1507159	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.

This matter is on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

The Veteran testified before the undersigned Veterans Law Judge in December 2014.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file. 

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2003 rating decision, the claim of entitlement to service connection for a right ankle disorder was denied on the basis that there was no indication of a post-service chronic right ankle disorder.  

2. The evidence added to the record since the September 2003 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a right ankle disorder. 
CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied the Veteran's claim for entitlement to service connection for a right ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. As the evidence received subsequent to the September 2003 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a right ankle disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the Veteran is claiming entitlement to service connection for a right ankle disorder.  This claim was previously denied by the RO in September 2003 on the basis that "no permanent residual or chronic disability subject to service connection" was shown "by the service medical records or demonstrated by evidence following service."  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Based on the evidence of record since September 2003, the claim should be reopened.  Namely, in September 2007, the Veteran was diagnosed with a chronic ankle sprain of the right foot.  His VA examination in March 2007 also indicated the presence of the evidence includes instances where there was "minimal ossification at the interosseous membrane due to an old injury."  

Not only is this evidence "new" in that it was not considered at the time of the last final denial, it is also material, as it relates to an unestablished fact necessary to support the Veteran's claim for service connection.  Specifically, it raises the possibility that he now has a chronic disability in his right ankle.  Therefore, new and material evidence having been shown, the claim should be reopened.  

ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a right ankle disorder is granted, and the claim is reopened.  




REMAND

The claim having been reopened, the Board determines that a new VA examination and opinion is necessary for the Veteran's right ankle disorder, because the previous VA examination in March 2007 is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  First, while the VA examiner in March 2007 opined that the Veteran's ankle complaints were unrelated to the documented treatment he received in service, the examiner also noted "minimal ossification at the interosseous membrane" in the right ankle joint that was "due to an old injury."  This finding appears to contradict the examiner's own opinion.  

Second, the examiner's negative opinion was based almost exclusively on the lack of documented treatment for many years.  While this is a factor for consideration, the absence of treatment for many years is not by itself a basis for denying service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Instead, there should be some indication that the examiner has considered the Veteran's statements regarding continuous pain since service.  Therefore, a new examination and opinion is necessary to adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Houston, Texas, since October 2012, as well as from any other VA facility from which the Veteran has received treatment.  In this regard, the Veteran has indicated receiving treatment at other locations in the South Texas VA Healthcare System, including the VA Medical Center in San Antonio, Texas, as well as the VA Outpatient Clinic in Corpus Christi, Texas.  

If the Veteran has received additional private treatment relevant to the issue on appeal, he should be afforded an appropriate opportunity to submit them. 

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his right ankle disability.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.

The examiner should specifically provide opinions as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right ankle disability had its onset in, or is otherwise etiologically related to, his active service.  In providing this opinion, the examiner should consider and discuss the Veteran's lay statements regarding these disorders.  

If possible, the examiner is asked to review the March 2007 VA examination, indicating his or her agreement or disagreement with this report.  It would be most helpful to the Board if the examiner were to discuss the "minimal ossification at the interosseous membrane" observed at that time, and whether this is constitutes a disorder that may be related to active duty service.  

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for a right ankle disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


